Citation Nr: 0430486	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-00 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to April 
1962 and from October 1963 to November 1966.  The veteran 
died in December 1999.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This case is not ready for appellate review.  The appellant 
has not been accorded due process in the consideration of her 
claims.  VA has a duty to assist claimants in the development 
of facts pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5104A (West 2002); 38 C.F.R. § 
3.159(b) (2004).  

First, VA has a duty to notify the claimant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003) (determining that VA regulations implementing 
the VCAA are more favorable to claimants than the law in 
effect prior to their enactment).  The RO has not complied 
with the requirements of the VCAA and the implementing 
regulations.

In March 2002 the appellant submitted a release for records 
of VA treatment of the veteran and identified treatment 
dates.  Except for the terminal hospitalization report and 
the autopsy report, medical records of treatment of the 
veteran for diabetes and prostate cancer have not been 
obtained since July 1996.  VA medical records for the veteran 
have not been obtained since July 1996 and are considered 
part of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the appellant's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

A September 1994 letter from the veteran shows that he had 
applied for disability benefits from the Social Security 
Administration (SSA).  The records considered by that agency 
in deciding the claim, including a copy of the decision 
itself, should be obtained.  See Martin v. Brown, 4 Vet. App. 
136 (1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon 
which that decision was based must be obtained as well).

VA is required to obtain a medical opinion when such an 
opinion is necessary to make a decision on a claim.  An 
examination is deemed "necessary" if the evidence of record 
includes competent evidence that the claimant has a current 
disability and that the disability may be associated with the 
claimant's military service but the case does not contain 
sufficient medical evidence for a decision to be made.  See 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The 
veteran died in December 1999.  He was service-connected for 
prostate cancer and had been diagnosed with diabetes, which 
may be attributable to his military service in Vietnam.  The 
RO should obtain a medical opinion to determine whether the 
veteran's death resulted from either of these disabilities.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on her 
part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding the issues of entitlement to 
service connection for the cause of the 
veteran's death and entitlement to 
Dependents' Educational Assistance 
pursuant to 38 U.S.C. Chapter 35.  This 
includes notifying the appellant 
specifically (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be asked to provide 
any evidence in her possession that 
pertains to the claims.

2.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for prostate cancer and diabetes 
since June 1995, including S. B., M.D., 
who began treating the veteran in June 
1995.  After securing the necessary 
release(s), obtain these records.

3.  Obtain VA records of treatment of the 
veteran, from July 1996 to April 2000.  
All records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  Associate all records 
and responses with the claims file.

4.  Obtain the Social Security 
Administration records pertinent to the 
veteran's claim for Social Security 
disability benefits including the medical 
records relied upon concerning that 
claim.

5.  Obtain a medical opinion from an 
appropriate specialist to determine 
whether the veteran's death resulted from 
Type II diabetes mellitus and/or prostate 
cancer.

The claims folder, including the death 
certificate showing the death of the 
veteran in December 1999, the report of 
the terminal VA hospitalization in 
December 1999, and the VA autopsy report, 
should be made available to the examiner 
for review before the examination.  The 
examiner must verify in the examination 
report that the claims folder has been 
reviewed.

The examiner must issue an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that that prostate cancer and/or Type II 
diabetes mellitus either caused or 
contributed substantially or materially 
to cause the death of the veteran.  For a 
disability to be the cause of death, it 
must, singly or with some other 
condition, be the immediate or underlying 
cause, or be etiologically related 
thereto.  For a disability to constitute 
a contributory cause, it is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was an actual, 
causal connection.  The examiner should 
provide a complete rationale for any 
opinion provided.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

6.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case to the appellant and her 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




